Title: To George Washington from Timothy Pickering, 15 October 1780
From: Pickering, Timothy
To: Washington, George


                  
                     Sir,
                     Camp at Totowa Octr 15. 1780.
                  
                  Capt. Clark of the corps of Artificers was sent yesterday
                     agreeably to your Excellency’s directions, to examine the boats near Suffren’s.
                     He now reports to me that, the boats are in a pond, & appear to be in
                     good order; the water in them he supposes to be merely the effect of the late
                     rain. Some of the carriages want bolsters & stakes, and one wheel a few
                     spokes. These repairs being made the whole he judges will be fit for service. I
                     have directed Colo. Baldwin to make the repairs accordingly without delay. I am
                     very respectfully your Excellency’s most obedt & humble servant
                  
                     Tim. Pickering Q.M.G.
                  
                  
                     P.S. I have also directed that a caulker go up to examine
                        & caulk if necessary the seams of the boats.
                  
                  
               